IDEAS THAT COMMUNICATE 2511 Cororate Way Palmetto, Florida 34221 April 28, 2010 John Zitko, Esq. United States Securities And Exchange Commission Division of Corporation Finance Washington, D.C. 20549 Re: Teltronics, Inc. Form 10-K for the Year ended December 31, 2009 Filed March 24, 2010 Dear Mr. Zitko: This letter confirms your approval of a request made on behalf of Teltronics, Inc. by its counsel, John N. Blair, Esq., to extend the time for Teltronics, Inc. to respond to your April 21, 2010 letter to Wednesday, May 12, 2010. Thank you. Very truly yours, /s/Ewen R. Cameron Ewen R. Cameron President & Ceo cc:John N. Blair, Esq.
